                                             Case 2:20-cv-02172-APG-DJA Document 14
                                                                                 12 Filed 03/31/21
                                                                                          03/30/21 Page 1 of 2



                                        1    J Christopher Jorgensen
                                             Nevada Bar No. 5382
                                        2    Matthew R. Tsai
                                             Nevada Bar No. 14290
                                        3    LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                             3993 Howard Hughes Pkwy, Suite 600
                                        4    Las Vegas, NV 89169-5996
                                             Tel: (702) 949-8200
                                        5    Email: cjorgensen@lewisroca.com
                                             Email: mtsai@lewisroca.com
                                        6
                                             Attorneys for Defendant AmeriCredit Corp./General
                                        7    Motors Financial Company, Inc.

                                        8                                  UNITED STATES DISTRICT COURT

                                        9                                          DISTRICT OF NEVADA
3993 Howard Hughes Parkway, Suite 600




                                        10   CYNTHIA L. MUYDERMAN, an                             Case No.: 2:20-cv-02172-APG-DJA
                                             individual,
                                        11                                                        Compl. Filed: November 27, 2020
                                                      Plaintiff,
                                        12
                                             vs.                                                  STIPULATION TO EXTEND
Las Vegas, NV 89169




                                        13                                                        DEFENDANT AMERICREDIT
                                             GENERAL MOTORS FINANCIAL                             CORP./GENERAL MOTORS
                                        14   COMPANY, INC., a foreign corporation;                FINANCIAL COMPANY, INC.’S
                                             TRANS UNION LLC; a foreign limited-                  TIME TO RESPOND TO
                                        15   liability company;                                   COMPLAINT

                                        16            Defendant.                                            (FIRST REQUEST)

                                        17

                                        18            This Stipulation to extend defendant AmeriCredit Corp./General Motors Financial

                                        19   Company, Inc.’s time to respond to complaint is made by and between Plaintiff Cynthia L.

                                        20   Muyderman (“Plaintiff”) and Defendant AmeriCredit Corp./General Motors Financial Company,

                                        21   Inc. (“AmeriCredit/GM”) through their respective counsel, in light of the following facts:

                                        22                                                RECITALS

                                        23            A.       Plaintiff filed the Complaint (“Complaint”) against Defendants on or about

                                        24   November 27, 2020.

                                        25            B.       AmeriCredit/GM was served with the Complaint on or about January 28, 2021.

                                        26            C.       AmeriCredit/GM’s current deadline to respond to the Complaint is due March 29,

                                        27   2021.

                                        28            D.       The parties agree that AmeriCredit/GM will have through April 5, 2021, to



                                             114002455.1
                                             Case 2:20-cv-02172-APG-DJA Document 14
                                                                                 12 Filed 03/31/21
                                                                                          03/30/21 Page 2 of 2



                                        1    respond to the Complaint in order to give AmeriCredit/GM time to investigate Plaintiff’s claims

                                        2    and prepare a proper response, and for the parties to discuss a potential resolution of this matter.

                                        3             E.    There is good cause to grant this stipulation because AmeriCredit/GM requires

                                        4    additional time to investigate Plaintiff’s claims and prepare a proper response, and the parties

                                        5    require additional time to consider a resolution of this matter.

                                        6             F.    This stipulation is filed in good faith and not intended to cause delay.

                                        7             G.    Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and AmeriCredit/GM

                                        8    respectfully request that the Court extend AmeriCredit/GM’s time to respond to Plaintiff’s

                                        9    Complaint through April 5, 2021.
3993 Howard Hughes Parkway, Suite 600




                                        10                                            STIPULATION

                                        11            NOW, THEREFORE, Plaintiff and AmeriCredit/GM hereby stipulate and agree that

                                        12   AmeriCredit/GM has up to and including April 5, 2021, to file a response to Plaintiff’s
Las Vegas, NV 89169




                                        13   Complaint.

                                        14            IT IS SO STIPULATED.

                                        15   DATED this 30
                                                        ___th day of March, 2021                       30th day of March, 2021
                                                                                            DATED this ___
                                        16   LAW OFFICE OF KEVIN L. HERNANDEZ               LEWIS ROCA ROTHGERBER CHRIS TIE
                                        17
                                             By:/s/ Kevin Hernandez                         By:      /s/ Matthew Tsai
                                        18   Kevin Hernandez, Esq.                                J Christopher Jorgensen, Esq.
                                             Nevada Bar No. 12594                                 Nevada Bar No. 5382
                                        19   8872 S. Eastern Ave., Suite 270                      Matthew R. Tsai
                                             Las Vegas, Nevada 89123                              Nevada Bar No. 14290
                                        20                                                        3993 Howard Hughes Pkwy, Suite 600
                                             Attorneys for Plaintiff                              Las Vegas, NV 89169
                                        21   Cynthia L. Muyderman
                                                                                                  Attorneys for Defendant AmeriCredit
                                        22                                                        Corp./General Motors Financial
                                                                                                  Company, Inc.
                                        23
                                                                                       ORDER
                                        24
                                                                                           IT IS SO ORDERED.
                                        25

                                        26
                                                                                           United States Magistrate Judge
                                        27
                                                                                           Dated: March 31, 2021
                                        28


                                                                                              -2-

                                             114002455.1
